S.E. Aberegg, as plaintiff in the court of common pleas, recovered a judgment against the plaintiffs in error upon a cognovit note for $1,000. Judgment was set aside, and, upon trial, *Page 44 
a jury being waived, there was a finding by the court for the amount due on the note with interest, and judgment was rendered accordingly. Plaintiffs in error, in this proceeding in error, seek a reversal of this judgment.
There is no doubt that the transaction involved was a gambling transaction, in connection with which Aberegg with full knowledge furnished $1,000, with the expectation that Kinker, to whom he gave the money, "would make it right." Aberegg by knowingly furnishing the money aided and abetted Kinker in a violation of the criminal statute against gaming. The cognovit note in question was given by Fred Kinker and his father to take up a note previously given for the same amount, and both these notes were based upon the alleged debt arising from the giving of the said $1,000 to Kinker by Aberegg.
Under Section 5965, General Code, the note involved in this suit is void and of no effect.
The judgment of the court below is reversed, and final judgment is rendered for plaintiffs in error.
Judgment reversed and judgment for plaintiffs in error.
LLOYD and RICHARDS, JJ., concur. *Page 45